


117 HR 2054 IH: No Surprise Bills for New Moms Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2054
IN THE HOUSE OF REPRESENTATIVES

March 18, 2021
Ms. Porter (for herself, Ms. Herrera Beutler, Mr. Nadler, Mr. Katko, Mr. Trone, Mr. Cole, Mr. Morelle, Mr. Fitzpatrick, Mr. Lawson of Florida, Mr. Taylor, Mrs. Kirkpatrick, Miss González-Colón, Ms. Barragán, Mrs. Hinson, Ms. Scanlon, Mr. Hastings, Mr. Deutch, Mr. Grijalva, Ms. Jackson Lee, Ms. Roybal-Allard, Ms. Underwood, Mr. Cohen, Mr. Ryan, and Ms. Strickland) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Public Health Service Act, the Employee Retirement Income Security Act of 1974, and the Internal Revenue Code of 1986 to provide for certain health coverage of newborns.


1.Short titleThis Act may be cited as the No Surprise Bills for New Moms Act.  2.Providing for certain health coverage of newborns (a)PHSA amendmentsSection 2725 of the Public Health Service Act (42 U.S.C. 300gg–25) is amended—
(1)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively; (2)in subsection (b)—
(A)in paragraph (1), by inserting (or, in the case of subsection (d), the parent or newborn child of such parent) after mother or her newborn child; and (B)in paragraph (2), by inserting (or, in the case of subsection (d), parents) after each occurrence of mothers; 
(3)by inserting after subsection (c) the following:  (d)Newborn coverageA group health plan, and a health insurance issuer offering group or individual health insurance coverage, shall, in the case of a parent who is a participant or beneficiary in the plan or coverage—
(1)provide coverage to a newborn of such parent for a 30-day period after the date of the birth of such newborn for any service for which coverage is otherwise provided under such plan or coverage; (2)provide for a special enrollment period to enroll such newborn in the plan or coverage during at least the 60-day period following the period specified in paragraph (1); and
(3)in the case that such plan or coverage receives a claim for items and services furnished to such newborn of such participant or beneficiary and such newborn is not enrolled under such plan or coverage, provide immediate notification to the participant or beneficiary that such newborn is not so enrolled.; and (4)in subsection (g)(1), as redesignated by paragraph (1), by inserting (other than subsection (d)) after this section. 
(b)ERISA amendmentsSection 711 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185) is amended— (1)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively; and 
(2)in subsection (b)— (A)in paragraph (1), by inserting (or, in the case of subsection (d), the parent or newborn child of such parent) after mother or her newborn child; and
(B)in paragraph (2), by inserting (or, in the case of subsection (d), parents) after each occurrence of mothers;  (3)by inserting after subsection (c) the following:

(d)Newborn coverageA group health plan, and a health insurance issuer offering group health insurance coverage, shall, in the case of a parent who is a participant or beneficiary in the plan or coverage— (1)provide coverage to a newborn of such parent for a 30-day period after the date of the birth of such newborn for any service for which coverage is otherwise provided under such plan or coverage;
(2)provide for a special enrollment period to enroll such newborn in the plan or coverage during at least the 60-day period following the period specified in paragraph (1); and (3)in the case that such plan or coverage receives a claim for items and services furnished to such newborn of such participant or beneficiary and such newborn is not enrolled under such plan or coverage, provide immediate notification to the participant or beneficiary that such newborn is not so enrolled.; and
(4)in subsection (g)(1), as redesignated by paragraph (1), by inserting (other than subsection (d)) after this section.  (c)IRC amendmentsSection 9811 of the Internal Revenue Code of 1986 is amended—
(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and  (2)in subsection (b)—
(A)in paragraph (1), by inserting (or, in the case of subsection (d), the parent or newborn child of such parent) after mother or her newborn child; and (B)in paragraph (2), by inserting (or, in the case of subsection (d), parents) after each occurrence of mothers; 
(3)by inserting after subsection (c) the following:  (d)Newborn coverageA group health plan shall, in the case of a parent who is a participant or beneficiary in the plan—
(1)provide coverage to a newborn of such parent for a 30-day period after the date of the birth of such newborn for any service for which coverage is otherwise provided under such plan; (2)provide for a special enrollment period to enroll such newborn in the plan during at least the 60-day period following the period specified in paragraph (1); and
(3)in the case that such plan receives a claim for items and services furnished to such newborn of such participant or beneficiary and such newborn is not enrolled under such plan, provide immediate notification to the participant or beneficiary that such newborn is not so enrolled.; and (4)in subsection (f)(1), as redesignated by paragraph (1), by inserting (other than subsection (d)) after this section.
(d)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after the date of the enactment of this Act.  